United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Metlife c/c Polsinelli PC
2049 Century Park East, Suite 2900
Los Angeles, CA 90067


In re Application of	 :
     Dan Weinberger et al.	 :	SUA SPONTE	
Appl. No. 12/476,967	                                      :                   EXERCISE OF
Filed: June 2, 2009	 :          SUPERVISORY REVIEW
Attorney Docket No.                                        : 
	107574-MET_000019US	 :	

For: RETIREMENT INCOME SELECTOR SYSTEMS AND METHODS


A sua sponte review of the above-noted application filed has been conducted. As a result, it has been determined that certain errors on the part of the Office have occurred. In particular, it has been determined that the Final Office action dated 01/25/2021 was improper. The purpose of this communication is to correct this error and clarify the record.

A review of the file history indicates that the amendment filed 12/16/2020 was mistakenly filed by the Applicant and is substantially different from the original disclosure previously filed on 06/17/2020. The Examiner should not have sent out a Final Rejection without any rejection of the claims. The interview summary of February 10, 2021 indicated that the applicant would receive a sua sponte decision withdrawing the Final Office action and a notice of non-compliant amendment would be mailed. 

Accordingly, the Final Rejection mailed on 01/25/2021 is hereby VACATED.

In view of these facts, the Final Rejection mailed on January 25, 2021 is herein withdrawn. Instead, the examiner will send out a Notice of Non-Compliant Amendment in regards to amendment filed on 12/16/2020.

Any inquiry regarding this Decision can be directed to Namrata Boveja at (571)-272-8105.


/TARIQ R HAFIZ/________________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350